DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 18, in the reply filed on 10/29/2021 is acknowledged.  
Applicant has argued that the common technical feature of groups I and II is a special technical feature because Rat the concentrated acid and vapors being passed through the heat exchanger are not directed to be combined with other streams.
This argument is unpersuasive. As discussed in the Restriction Requirement mailed 9/3/2021, the a fraction of the acid leaving the column 1 in Rat is recycled through an acid recirculation loop to a preheater for dilute acid, which is at a position upstream of the column. There is nothing in claim 1 which requires that the fraction of the acid which is recirculated by the recirculation loop is combined with other streams. Thus, it cannot be said that the common technical feature includes the routing of recirculated acid to be combined with other streams. Therefore, the common technical feature cannot be considered a special technical feature on the grounds argued by Applicant.
Regardless, claim 1 is anticipated by Haltmeier (US 2,793,935). As discussed in the 102 rejections below. Therefore, the common technical feature does not make a contribution over the prior art, and cannot be considered to be a special technical feature. 
In view of the forgoing, the requirement is still deemed proper and is therefore made FINAL.

Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/2021.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
17, 20, 21, 22, 27, 29, 24a, 30, 38, 48a, and 48b  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 2 recites “wherein the air is ambient air or dried air.” The forgoing limitation is the only limitation of claim 2.
However, claim 1 specifies that the air is an optional feature, i.e. claim 1 recites “air” and “process gas” as being optional alternatives. Claim 2 does not recite anywhere that the air is actually required, i.e. claim 2 does not require that the stripping media be air.
Therefore, claim 2 is understood to be entirely optional in embodiments where the stripping media is a process gas.
Claim 3 recites “wherein the air used for stripping has a water concentration below 4 vol%.” The forgoing limitation is the only limitation of claim 3.
However, claim 1 specifies that the air is an optional feature, i.e. claim 1 recites “air” and “process gas” as being optional alternatives. Claim 3 does not recite anywhere that the air is actually required, i.e. claim 3 does not require that the stripping media be air.
Therefore, claim 3 is understood to be entirely optional in embodiments where the stripping media is a process gas.
Claim 4 recites “wherein the process gas used for stripping has a concentration of H20 (unhydrated) minus the concentration of SO3 (unhydrated) below 4.5 vol%” The forgoing limitation is the only limitation of claim 4.
However, claim 1 specifies that the process gas is an optional feature, i.e. claim 1 recites “air” and “process gas” as being optional alternatives. Claim 4 does not recite anywhere that the process gas is actually required, i.e. claim 4 does not require that the stripping media be process gas.
Therefore, claim 4 is understood to be entirely optional in embodiments where the stripping media is air.
Claim 4 recites “wherein the process gas used for stripping has a concentration of H2O (unhydrated) minus the concentration of SO3 (unhydrated) below 4.5 vol%.” This limitation is understood to require that the concentration of water in the process gas used for stripping be no more than 4.5 vol% greater than the concentration of SO3 in the same process gas.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with limitations which lack proper antecedent basis, or for which the antecedent basis is unclear. Individual limitations which raise these issues are identified below. 
However, given the large number of such limitations relative to the length of the claims, Applicant is encouraged to conduct their own review of the claims, so as to ensure that there are no further issues involving antecedent basis.
Claim 1 recites the limitation "the concentration of already concentrated sulfuric acid" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the step of stripping water from the sulfuric acid by contacting it with a stripping media…" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the sulfuric acid” (in the context of “the step of stripping water from…”) in line 2. The antecedent basis for this claim is unclear. Is the term “the sulfuric acid” referring to the “already concentrated sulfuric acid”? Presumably it is.
For the purposes of examination “the sulfuric acid” in line 2 is interpreted as “the already concentrated sulfuric acid”.
Applicant should amend claim 1 to clarify as appropriate.
Claim 1 recites “the step of stripping water from the sulfuric acid by contacting it with a stripping media…” in lines 2-3 (emphasis added). It is unclear what “it” refers to.
Presumably, it refers to “the sulfuric acid”, i.e. “the already concentrated sulfuric acid”.
For the purposes of examination, “it” has been interested as referring to “the already concentrated sulfuric acid”. 
Applicant should amend claim 1 to clarify as appropriate.
Claim 1 recites the limitation "the concentration of the acid leaving the column" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the acid leaving the column" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the acid, which is leaving the column" in line 5.  The antecedent basis for this limitation is unclear. Is "the acid, which is leaving the column" the same as "the acid leaving the column" as recited in line 4? Presumably, it is.
For the purposes of examination, "the acid, which is leaving the column" has been interpreted as being the same as "the acid leaving the column".

Claims 2-13 and 18 are rejected due to their dependency on indefinite claim 1.
Claim 4 recites “H2O (unhydrated)” in line 2. It is unclear what unhydrated water (H2O) would be. Because the term “unhydrated” would typically be understood as meaning “lacking water”, it is unclear how it would even be possible for water to be “unhydrated” as claimed.
For the purposes of examination the claimed “H2O (unhydrated)” has been interpreted as merely “H2O”.
Applicant should amend claim 4 to clarify as appropriate. 
Claim 4 recites the limitation "the concentration of SO3 (unhydrated)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the concentration of sulfuric acid product from the concentration column is 95-98.6 wt%" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the concentration column" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the recirculated acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the liquid distributor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haltmeier (US 2,793,935).
With regard to claim 1: Haltmeier teaches a process for increasing a concentration of already concentrated sulfuric acid, i.e. the acid leaving absorber 2 in pipe 3 (Figure 1, Column 1 Line 45-Column 2 Line 31), the process comprising:	A step of stripping water from the already concentrated sulfuric acid by contacting the already concentrated sulfuric acid with a striping media, i.e. air, in a sulfuric acid concentrator column (cooler) 4 to increase the concentration of the already concentrated sulfuric acid to produce an acid leaving the  column 4 having an increased concentration (Figure 1, Column 1 Line 45-Column 2 Line 31).
Wherein a fraction of the acid leaving the column 4 is recycled back to a position upstream of the column through an acid recirculation loop (pump and pipe) 7 and 9 (Figure 1, Column 1 Line 45-Column 2 Line 31).
With regard to claim 2: The air may be considered to be ambient air as it has a temperature of 20 °C and a small moisture (water) content of 0.5 mols (Figure 1, Column 1 Line 45-Column 2 Line 31).
With regard to claim 3: The air used for stripping contains 0.5 mols of water and 28 mols of air (22 mols nitrogen and 6 mols oxygen) (Figure 1, Column 1 Line 45-Column 2 Line 31). Because the air is a gas, a person having an understanding of basic stoichiometry will recognize that the molar concentration (mol%) of the water in the air is equivalent to the volume concentration (vol%) of the water in the air. Thus, a person having an understanding of basic stoichiometry will recognize that the air used for stripping contains roughly 1.8 vol% water.
With regard to claim 4: The air used for stripping may be considered to be a process gas, as it is a gas that is used in the process of Haltmeier. The process gas (air) used for stripping contains 0.5 mols of water, 28 mols of air (22 mols nitrogen and 6 mols oxygen), and zero mols of sulfur trioxide (Figure 1, Column 1 Line 45-Column 2 Line 31). Because the air is a gas, a person having an understanding of basic stoichiometry will recognize that the molar concentration (mol%) of the water in the air is equivalent to the volume concentration (vol%) of the water in the air. Thus, a person having an 
With regard to claim 5: The stripping media has a temperature of 200 °C when it leaves the top of the concentrator column (Figure 1, Column 1 Line 45-Column 2 Line 31).
With regard to claims 6 and 7: The absorber 2 may be considered to be a part of the sulfuric acid recirculation loop, as recirculated acid passes through said absorber 2 on its way back to the concentrator column 4 (Figure 1, Column 1 Line 45-Column 2 Line 31). Recirculated acid is heated in the absorber 2 to a temperature of 260 ° C (Figure 1, Column 1 Line 45-Column 2 Line 31). Therefore, when the absorber 2 is considered to be a part of the recirculation loop, recirculated acid is heated to a temperature of 260 °C during its passage through the acid recirculation loop.
With regard to claim 8: The packing 12 which serves for final washing of waste gas in the absorber column is fed with dilute waste acid at a temperature of 20 °C (Figure 1, Column 1 Line 45-Column 2 Line 31). Although it is not explicitly taught, the dilute acid fed to the packing 12 would condense any sulfuric acid with which it comes into contact. Therefore, the washing packing 12 qualifies as a sulfuric acid condenser.
Liquid sulfuric acid from the sulfuric acid condenser 12 (washing packing) will descend the column and become part of the already concentrated sulfuric acid which is fed to the concentration column 8 in pipe 3. Therefore, the already concentrated sulfuric acid includes a sulfuric acid condenser effluent, thus satisfying the limitations of claim 8.
With regard to claims 9 and 18: The already concentrated sulfuric acid, i.e. the acid leaving absorber 2 in pipe 3, is composed of 5 mols sulfuric acid and 1.5 mols H2O. A person having an understanding of basic stoichiometry will recognize that 5 mols of sulfuric acid is has a weight of 490 grams and 1.5 mols of water has a weight of 27 grams. Thus, a person having an understanding of basic stoichiometry will recognize that the already concentrated sulfuric acid comprises 490 grams of sulfuric acid and a total mass of 517 grams, which corresponds to a sulfuric acid concentration of about 98 wt %.
With regard to claim 10: The sulfuric acid product leaving the sulfuric acid concentrator column 4 is composed of 4.4 mols sulfuric acid and 0.5 mols of water. A person having an understanding of basic stoichiometry will recognize that 4.4 mols of sulfuric acid is has a weight of 431 grams and 0.5 mols of 
With regard to claim 11: The absorber 2 and the pipe 3 may both be considered to be a part of the sulfuric acid recirculation loop, as recirculated acid passes through said absorber 2 and the pipe on its way back to the concentrator column 4 (Figure 1, Column 1 Line 45-Column 2 Line 31). The pipe 3 feeds acid, including recirculated acid directly to a liquid distributor in the sulfuric acid concentrator column 4 (Figure 1, Column 1 Line 45-Column 2 Line 31). Therefore, when the absorber 2 and pipe 3 are considered to be part of the recirculation loop, recirculated acid is fed directly to a liquid distributor in the sulfuric acid concentrator column 4.
With regard to claim 12: The recirculated acid is directed to the bottom of the sulfuric acid condenser (washing packing) 12, i.e. to a distributor positioned at the bottom of the sulfuric acid condenser (washing packing) 12 (Figure 1, Column 1 Line 45-Column 2 Line 31; see rejection of claim 8 above).
With regard to claim 13: The stripping media (air) is heated by indirect heat exchange with process gas in the sense that the stripping media (air) is heated by contact with the already concentrated acid in concentrator column 4, wherein the already concentrated acid has been previously heated in the absorber 2 by contact with process gas input through pipe 1 (Figure 1, Column 1 Line 45-Column 2 Line 31). In other words, the stripping media (air) is heated by indirect heat exchange with process gas in the sense that the stripping media (air) receives heat that was once contained in the process gas input through pipe 1 via the already concentrated acid, which serves as an intermediary heat transfer fluid. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pauling (US 3,294,487) teaches a method similar to that of Applicant’s claims.
Pauling (US 3,318,662) teaches a method similar to that of Applicant’s claims.
Schoubye (US 6,090,364) teaches a method similar to that disclosed by Applicant. Schoubye could potentially serve as a primary reference for rejection of the claims under 103. 
Christensen (US 7,361,326) teaches a method similar to that disclosed by Applicant. Christensen could potentially serve as a primary reference for rejection of the claims under 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772